 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDZurn Industries, Inc. and Robert Pendergrass. Case19-CA- 11731April 6, 1981DECISION AND ORDEROn July 16, 1980, Administrative Law JudgeJames M. Kennedy issued the attached Decisiondismissing the complaint in this proceeding. There-after, the General Counsel filed exceptions and asupporting brief, requesting review of the record denovo. Respondent filed no cross-exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The complaint alleges that Respondent threat-ened its employees with discharge, and dischargedsix employees-Robert Pendergrass (the ChargingParty), Everette Kissler (the union steward), TonyWells, Steven Stedham, David Alexander, andLarry Jones, herein "the concrete crew-for theircomplaint about unsafe working conditions, in vio-lation of Section 8(a)(l) of the National Labor Re-lations Act, as amended. The Administrative LawJudge recommended that the complaint be dis-missed, finding first that Respondent made nothreats, and second, that the concrete crew wasdismissed for unsatisfactory work, not because oftheir complaints. We disagree.Respondent is a construction contractor which,during the time in question, was building a coolingtower for a nuclear power plant in Satsop, Wash-ington. The employees in question were laborersassigned at all relevant times to the concrete or"mud" crew, meaning that they poured concretefrom a concrete truck into forms. There were anumber of discrete tasks involved in this: Concretewas loaded from the truck into buckets, whichwere then emptied onto a chute directed to theforms and, as the concrete was poured into theforms, it was vibrated with machines called vibra-tors to prevent air pockets from forming and toprevent the concrete from separating.Respondent, as required by Federal regulationsand its contract with the site owner, held weeklysafety meetings for employees on the site, usuallyconducted by its safety "supervisor," JamesSeaman. During the months of June, July, andAugust, Respondent's employees persistently de-manded that Respondent furnish a "safety skip": a4- by 4- by 8-foot box that could be attached to acrane and used to rescue injured workers fromheights or excavations. Respondent initially fur-nished a wooden skip, which did not satisfy theemployees because they thought it too weak. Re-255 NLRB No. 88spondent then furnished a steel skip, but the em-ployees were still dissatisfied because the skip hadno door, no litter, and no first aid kit. After thesecond skip arrived, it was discussed at an August15 safety meeting of all Respondent's employees atthe site. When this discussion became heated, Re-spondent's site superintendent, Kester Buffington,interrupted the meeting and said that he was "tiredof hearing about safety and especially about thesafety skip," that anyone with any complaintshould talk to the steward about it, and that ifanyone did not like that procedure there would betwo checks waiting for him in the office, meaningthey were discharged. When Buffington hadspoken, the meeting broke up.Immediately after this meeting, the concretecrew went to the site of that day's "pour," wherethey found that the forms were not yet complete.Specifically, ladders and handrails were not inplace and at least one metal bar called a rebar wasnot capped. The crew concluded that the job wasnot safe, and called this to the attention of Seaman.Seaman, who did not have authority to stop work,went to find the safety supervisor for Ebasco, aconstruction management contractor overseeingthe entire project. While Seaman was gone, theconcrete crew decided among themselves that theywould not work on the pour until they were sure itwas safe. While waiting, they were observed bySuperintendent Buffington and Ray Lewis, a qual-ity control supervisor for Ebasco. Lewis ap-proached them and told them that Buffingtonwanted them to begin work; they responded thatthey were not going to work until they heard fromthe Ebasco safety man. The Ebasco safety supervi-sor agreed that the forms were unsafe, and thepour was delayed several hours.Two days later, on August 17, the forms wereremoved from the August 15 pour, revealing nu-merous serious defects. That afternoon, the sixmembers of the August 15 concrete crew were dis-charged. When they learned of their discharge,they confronted Buffington in his office. Buffingtontold them that they were being fired because of thepoor results of the August 15 pour, which Buffing-ton said were due to poor vibration. Two of thesix, Stedham and Wells, objected, saying that theyhad not been engaged in work related to vibrationon the August 15 pour.In dismissing the complaint, the AdministrativeLaw Judge concluded that "the only probable sce-nario" was that the six-man concrete crew was dis-charged because of the poor results of the August15 pour. He also concluded that Buffington did notthreaten discharge for complaining about safetywhen he spoke to the safety meeting on the morn- ZURN INDUSTRIES, INC.633ing of August 15. We disagree with these conclu-sions.During the August 15 safety meeting Buffingtoncame out of his office adjacent to the meetingplace and spoke in an "annoyed" tone. In pertinentpart, Buffington said:We are tired of hearing all this commotionabout safety and ...about this safety skip.We have a skip now and if anybody doesn'tlike it we have checks for them.The Administrative Law Judge termed these re-marks "totally understandable" in the circum-stances.' He noted that Respondent had already"complied" with employee requests for a skip, andthat one employee at the safety meeting had said,"To hell with the way management wants thatskip, we need it for safety, it's the way we want it,not the way they want it." This remark the Admin-istrative Law Judge termed an "insubordinate seiz-ure of safety authority." However, an employee isnot insubordinate to express an opinion on occupa-tional safety-one of the most imporfant conditionsof employment. Nor does this expression lose itsSection 7 protection because it may have been in-temperate. See Fall River Savings Bank, 247 NLRB631, fn. 3 (1980); American Telephone & TelegraphCo., 211 NLRB 782, 783 (1974); Houston Shell andConcrete Co., A Division of McDonough Co., 193NLRB 1123, 1129 (1971).The Administrative Law Judge further foundthat Buffington was, in any case, merely telling em-ployees to direct their complaints through properchannels. But weekly safety meetings were properchannels, and the crew's action later that day re-garding the unsafe forms was also directed throughproper channels: Steward Kissler, Seaman, and theEbasco safety supervisor. We conclude that Buff-ington, by his remarks at the safety meeting, threat-ened employees with discharge for engaging inconcerted activity for their mutual aid or protec-tion, a right guaranteed by Section 7, and thus vio-lated Section 8(a)(1) of the Act.Concerning the discharge of the concrete crew,the Administrative Law Judge concluded that itwas not motivated by the safety concern voiced bythe crew at the August 15 pour site, hence therewas no violation of the employees' Section 7 rights.I The Administrative Law Judge found that Buffington's remarks thatmorning were addressed only to complaints about the safety skip, not tosafety generally, and that the contrary recollections of several witnesseswere "exaggerations." The record testimony does not support that con-clusion. In addition, either version would establish Buffington's hostilityto employee complaints at that time. Buffington testified only as an ad-verse witness for the General Counsel. He was not recalled to deny anyof the subsequent testimony. Unlike the Administrative Law Judge, wedraw an adverse inference from the lack of a specific denial. See MaortinLuther King. Sr. Nursing Center. 231 NLRB 15. fn I (1977).The Board has recently stated in Wright Line, a Di-vision of Wright Line, Inc., 251 NLRB 1083 (1980),that where the motivation for discharge is at issue,the General Counsel must make a prima facieshowing sufficient to support an inference that pro-tected activity by employees was a motivatingfactor in an employer's decision to discharge. Theemployer then has the burden of showing that theemployees would have been discharged absent thatprotected activity.Contrary to the Administrative Law Judge, wefind that the General Counsel has made a primafacie showing. The Administrative Law Judgefound improbable the fact that Buffington, at theAugust 17 discharge confrontation, said that therehad been too much "commotion" about safety fromthe concrete crew, because the only "commotion"about safety occurred at the recent weekly safetymeeting. The Administrative Law Judge furtherfound that, in any case, the impact of the crew's re-fusal to work until the site was approved safe towork was "submerged" by the fact that concretecould not have been placed until the forms werefinished. We find the Administrative Law Judge'streatment of the testimony on these matters specu-lative and do not adopt it.Respondent's exhibits show the "15 Aug '79"pour was originally scheduled for "8:30," Stedhamtestified that it was "rescheduled at 10 the firsttime" and Pendergrass testified that the pour wasactually started that afternoon about I o'clock.Buffington, though knowing the forms were unfin-ished, ordered the concrete crew to proceed. Thecrew contacted Seaman to protest the unsafe con-ditions created by the incomplete form, andSeaman in turn contacted the Ebasco representa-tive. As a result, the crew was sent to an earlylunch while handrails were being provided.2We further find that Buffington was clearlyaware of these developments3and, contrary to the2 The Administrative Law Judge concluded that, while the crew-members were prepared to refuse to work, they were not "forced torefuse" to work on the forms and therefore did not refuse to do so Bethat as it may. what is important is that the crew initiated the delay ofwork.3 Buffington was aware that the concrete crew had refused to do thepour, and he testified that the refusal occurred "awfully close to noon Iwould imagine. I know it was a good 45 minutes or getting close to anhour from what the scheduled pour was to have been made .. ."Later, the Administrative Law Judge asked Buffington the sequence ofevents on August 15 with respect to the forms for the pour. to whichBuffington answered:The first that it was brought to my attention, and somebody came tome, I don't know who. hut possibly one of the foremen, possibly JimSeaman, and said the pour crew isn't going to get on there without ahandrail .... I immediately went to Vernon Lee, the carpenterforeman. and explained we were going to have to have handrails onthere ... The first time I was aware there was ally controversyon handrails was now I guess there was more I didn't get involvedContinuedZURN INDUSTRIES, INC. 633 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdministrative Law Judge, find nothing improb-able in the employees' testimony that Buffington, atthe time of discharge, mentioned "commotion"about safety as the cause of the crew's discharge.In reaching this result we note that the Administra-tive Law Judge referred to employee Wells' testi-mony, which he considered "closest" to the truth,as "not describ[ing] anything like Buffington's sup-posed admission" as reported by Stedham, Pender-grass, and Jones. However, Wells' testimony onthis point clearly indicates that Buffington referredto the crew's complaints as a basis for the dis-charge and in fact is quite similar to that of Sted-ham, Pendergrass, and Jones, all of whom were se-questered at the hearing.4Thus, Wells, in responseto the General Counsel's question whether he hadheard anyting regarding complaints during the dis-cussion between Stedham and Buffington:Mr. Buffington had stated to Steve Stedhamthat the higher up offices have been hearingcomplaints from the concrete crew and that hewas told to fire the whole crew.Stedham, protesting his discharge to Buffingtonbecause he did not run a vibrator, was told byBuffington:He said it came from above ...he had beenhearing too much commotion about safetyfrom the crew and that he and Stamp thoughtthey could do better with a whole new crew.And I said that it wasn't the crew it was theway Mr. Buffington scheduled pours wayahead of time, and the equipment they had,which was lousy, they'd need more than awhole new crew.Pendergrass, who heard Buffington respond toStedham when he protested that he did not evenrun a vibrator:And Kester [Buffington] said, "Well, we havebeen hearing a lot of commotion from the con-crete crew about safety and it came downfrom George [Stamp] to get rid of all of youand so I did."Jones, concerning what Buffington said to himand Steve Stedham when they protested that theyweren't using the vibrators:Well, you've got me, the reason you werefired is because you were complaining aboutin, and then they came to me and said they weren't going to get onthere ...4 By contrast, the site superintendent, Buffington, had been in thecourtroom during the testimony of Project Manager Stamp. These twowere the first witnesses called by the General Counsel as adverse wit-nesses. See Fed. R. Evid. 615: Unga Painting Corporation, 237 NLRB1306.13 11 (1978).safety, and people above my head found outabout it. And I had to let you go.The Administrative Law Judge, in counteringthe obvious problem of Buffington's lack of denialof the testimony quoted above,5made a passingreference to "considerations of demeanor andfervor" and then concluded that Pendergrass andStedham-whom he was not discrediting on thebasis of "deliberate prevarication"-appeared tohim as "excessively sensitive to the safety skipmatter," as "aware of the agreement not to workon August 15 and ...ready to ascribe an evilmotive to nearly anything negative which oc-curred." He added that Jones was "even worse" inthis regard,6and concluded: "That Buffington everuttered such an admission is most doubtful."The Administrative Law Judge seems to haveconfused demeanor with fervor for safe workingconditions and, based on his own speculation inthat regard, has excused the failure of Respondentto question Buffington. On this record we are notprepared to conclude that the employees' concernabout safety-either as to the skip or the hand-rails-was excessive, or that their undenied testi-mony was not credible. The credibility findings wemake comport with the record evidence and withthe inferences fairly drawn therefrom. See ElRancho Market, 235 NLRB 468, 470 (1978). Wetherefore find that Buffington indicated, during hisAugust 17 discussion with the discharged employ-ees, that they were discharged because of theircomplaints about safety.Having concluded that General Counsel hasmade a prima facie showing that the motive of Re-spondent in discharging the crew was its activity incomplaining about safety with respect to the hand-rails, we turn to Respondent's burden of showingthat it would have discharged the crew absent thecrew's protected request to provide safety.Although each crewmember received an identi-cal termination slip, stating, "Does not do work toour satisfaction," Respondent advanced conflictingexplanations of the discharges, before and duringthe hearing. Stamp testified that he ordered Buff-ington to fire the crew; while Buffington agreedwith that account at the hearing," he had said in apretrial affidavit that he decided to discharge thecrew without even consulting Stamp. At differenttimes Buffington and Stamp cited different pours asthe cause of the discharges, including those ofSee fn. 1, above.6 We cannot agree that Jones' testimony showed "bias on its face."Rather it suggests that Jones wanted to hear Buffington admit that hewas discharging the crew for their complaints, as Jones knew his rightsand was prepared to enforce them. (See ALJD, sec. IlI.C.)' See fn. 4, above. ZURN INDUSTRIES, INC.635August 3, 12, 15, 16, and 17. In his affidavit, Buff-ington said the discharges were based "solely" onthe August 16 pour. Some of these pours includedemployees who were not discharged, and the re-sults of the last two were not yet known on August17, the date of discharge. Though Stamp claims tohave observed improper work by the crew, headmits they were not warned. Respondent's incon-sistency leads us to draw an unfavorable inferenceagainst it for inability to settle upon an explanationfor the discharge of the crew. See A. J. KrajewskiManufacturing Co., Inc. v. N.L.R.B., 413 F.2d 673,675 (Ist Cir. 1969), where the court noted "espe-cially the Company's inability to adhere with con-sistency to any explanation of its action"; alsoN.L.R.B. v. Teknor-Apex Company, 468 F.2d 692,694 (Ist Cir. 1972).As earlier noted, the Administrative Law Judgeconcluded that the only "probable scenario" wasthat the crew was discharged on August 17 be-cause of the results of the August 15 pour. Howev-er, the Administrative Law Judge also found-andthe record clearly supports the facts-that althoughvibration of concrete is necessary to a satisfactorypour, two of the three vibrators used by the crewwere not functioning on August 15, and Respond-ent thereafter was forced to purchase replace-ments.8Respondent knew that the vibrators werenot functioning properly, but nevertheless contin-ued the pour. In addition, the entire crew of sixwas discharged, though only two of them operatedvibrating equipment on that pour, and the foremanwho supervised and worked with the crew was notdischarged or even reprimanded.9We further notethat the record contains evidence that the concretecrew's work was generally satisfactory. Underthese circumstances, we find that Respondent's as-serted reason for the discharges was a pretext.On this record, the discharge of the entire crewflowed from the crew's specific safety complaintsof August 15 and the accompanying protest anddelay of work, concerted activity protected bySection 7 of the Act, which we find were the truecauses of the discharges. Accordingly, we find andconclude that Respondent has violated Section8(a)(1) of the Act.s Ebasco's report on the August 15 pour (Pour 8XB) notes that the de-fects were typical of pours where the concrete falls too far, which it didon August 15 because the tremie chute was broken.9 The Administrative Law Judge concludes his Decision by noting agrievance settlement several weeks later: One crewmember was rehiredand the rest were judged suitable for rehire; he finds that the employees'union thereby admitted some "fault" on the employees' part, and that Re-spondent admitted some "unfairness" on its part. The AdministrativeLaw Judge thus implies that this settlement is evidence that Respondentdid not violate the Act. We cannot agree.CONCLUSIONS OF LAW1. Zurn Industries, Inc., is an employer withinthe meaning of Section 2(2) of the Act, engaged incommerce and operations affecting commercewithin the meaning of Section 2(6) and (7) of theAct.2. Laborers Local No. 374, affiliated with theWashington and Northern Idaho District Councilof Laborers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By threatening to discharge employees forvoicing their opinions concerning job safety issues,Zurn Industries, Inc., violated Section 8(a)(1) ofthe Act.4. By discharging employees Robert Pender-grass, Everett Kissler, Steven Stedham, TonyWells, Larry Jones, and David Alexander onAugust 17, 1979, Zurn Industries, Inc., violatedSection 8(a)(1) of the Act.5. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent Zurn Industries,Inc., engaged in certain unfair labor practices inviolation of Section 8(a)(l) of the Act, we shallorder Respondent to cease and desist therefromand from engaging in like or related conduct, andto take certain affirmative action to effectuate thepolicies of the Act.Respondent shall be ordered to offer RobertPendergrass, Everett Kissler, Steven Stedham,Tony Wells, Larry Jones, and David Alexanderimmediate reinstatement to their former positionsof employment or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, and to make them whole for any loss ofearnings or other benefits they may have sufferedby reason of their unlawful discharges. Backpayand interest thereon shall be computed in themanner prescribed in F: W Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).'°ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,'0 See, generally. Isis Plumbing d Heating Ca., 138 NLRB 716 (1962).Member Jenkins would compute interest on the backpay in accordancewith his partial dissent in Olympic Medical Corporation, 250 NLRB 146(1980).ZURN NDUSTRIES, INC. 635. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDZurn Industries, Inc., Elma, Washington, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees for engaging in con-certed activity for their mutual aid or protection,by expressing their concerns for safe working con-ditions, either in weekly safety meetings, or atother reasonable times and places.(b) Threatening its employees with discharge forengaging in concerted activity for mutual aid orprotection by expressing concern for safe workingconditions.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Offer Robert Pendergrass, Everett Kissler,Steven Stedham, Tony Wells, Larry Jones, andDavid Alexander immediate and full reinstatementto their former positions or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsor privileges previously enjoyed, and make themwhole for any loss of earnings or other benefitsthey may have suffered as a result by paying thema sum equal to what they would have earnedabsent the unfair labor practice, less any net interimearnings, plus interest.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at the Satsop, Washington, site of ZurnIndustries, Inc., copies of the attached noticemarked "Appendix." Copies of said notice, onforms provided by the Regional Director forRegion 19, after being duly signed by an author-ized representative, shall be posted by Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 19,in writing, within 20 days from the date of this"' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Realtions Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Order, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentYOu HAVE THE RIGHT, under the National LaborRelations Act, as amended, to act together on yourconcern for safe working conditions, and in otherrespects for your mutual aid or protection.The National Labor Relations Board has found,after a hearing, that we violated the NationalLabor Relations Act by threatening our employeeswith discharge for complaining about safety condi-tions at their worksite, and by discharging RobertPendergrass, Everett Kissler, Steven Stedham,Tony Wells, Larry Jones, and David Alexander onAugust 17, 1980.We hereby notify our employees that:WE WILL NOT discharge employees for ex-pressing their concerns for safe working condi-tions in weekly safety meetings or at reason-able times and places.WE WILL NOT threaten any employee withdischarge for expressing concern about safeworking conditions.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer immediate and full reinstate-ment to Robert Pendergrass, Everett Kissler,Steven Stedham, Tony Wells, Larry Jones,and David Alexander to their former jobs or,if those positions no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights or privileges pre-viously enjoyed.WE WILL make whole Pendergrass, Kissler,Stedham, Wells, Jones, and Alexander for anyloss of earnings or other benefits each mayhave suffered from the time of discharge tothe time of reinstatement, less net earningsduring that period, plus interest.ZURN INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me at Seattle, Washington, on ZURN INDUSTRIES, INC.637February 14 and 15, 1980, pursuant to a complaint issuedby the Regional Director for the National Labor Rela-tions Board for Region 19 on October 25, 1979,1 andwhich is based on a charge filed by Robert Pendergrass,an individual, on September 4. The complaint allegesthat Zurn Industries, Inc. (herein called Respondent), hasengaged in certain violations of Section 8(a)(l) of theNational Labor Relations Act, as amended (herein calledthe Act).IssuesWhether or not Respondent on August 17 dischargedits entire concrete placement crew because some of itsmembers had engaged in or had threatened to engage ina work stoppage over safety matters and whether thedischarge had been preceded by a threat to dischargeemployees over safety complaints.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits it is a Pennsylvania corporation en-gaged in the engineering and construction business andhaving an office located in Elma, Washington, and a job-site in nearby Satsop. It further admits that during thepast year, in the course and conduct of its business it haspurchased and received goods and materials valued inexcess of $50,000 from suppliers outside WashingtonState. Accordingly, it admits, and I find, it is an employ-er engaged in commerce and in a business affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and I find, that Laborers LocalNo. 374, affiliated with the Washington and NorthernIdaho District Council of Laborers, AFL-CIO (hereincalled the Union), is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and ParticipantsRespondent has contracted with the WashingtonPublic Power Supply System (WPPSS) to design andconstruct the cooling towers for a nuclear power plantlocated near Satsop, Washington. Other portions of theplant are being constructed by other firms and all of theconstruction companies are under the direction ofEbasco Services, Inc., which has a contract withWPPSS to oversee all construction. Ebasco is the con-' All dates herein refer to 1979. unless otherwise indicated.struction manager and performs the site's necessary ad-ministrative functions.Respondent has recognized the Union as the repre-sentative of its laborers and has recognized other craftunions as well, including a local of the IronworkersUnion. At the time in question, Respondent employedbetween 80 and 100 employees, including approximately20 to 25 laborers. Of these approximately 6 were as-signed to the concrete placement crew, commonly calledthe "mud crew."Respondent's hierarchy from the bottom up is: DonScott, mud crew foreman; Henry Chavie, laborer fore-man; Kester Buffington, field superintendent; and GeorgeStamp, project manager. Stamp was the highest officialpresent at the site and reported to Respondent's Tampa,Florida, headquarters. Others who reported directly toStamp were Respondent's safety supervisor, JamesSeaman, and members of Respondent's quality controldepartment.The mud crew regularly consisted of Pendergrass, Ev-erett Kissler, the union steward, David Alexander, TonyWells, Larry Jones, and Steven Stedham.At the time of the transactions to be described herein,August 1979, Respondent was in the process of placingconcrete for the water inlet trench and the foundation ofthe cooling tower, which will eventually rise to theheight of 495 feet. The foundation ring is approximately420 feet in diameter. The water inlet joins the tower at a"header," which is a large concrete platform containinga tunnel for the hot water. In addition to serving as theheader for the inlet, the platform was also to serve as thebase for the tower crane to be used during construction.It is fair to say, and no party disagrees, that the qualityof the concrete work to be performed at this stage ofconstruction must meet the design specifications: if not,the structural integrity of the crane base and surroundingfoundations would be jeopardized.During the course of construction, and pursuant to itsagreement with WPPSS, Respondent holds weeklysafety meetings with its crews. All meetings occur onWednesdays before beginning work: during a monththree meetings are limited to each individual craft, whileone is an all-craft meeting.One of the topics which had heen regularly discussedat the safety meetings was the need for a "safety skip."2The witnesses are all in agreement that Respondent wasnot obligated by safety rules or regulations-whetherpromulgated by state or Federal safety agencies-to pro-vide such a device. Nonetheless, it appears that on largeconstruction projects such as this safety skips arecommon. Indeed, Ebasco Services had a standard designfor one. As a result of safety meeting requests which hadbegun in May, Respondent built a wooden skip. Howev-er, because it was not constructed of steel, like Ebasco'sdesign, many employees did not trust it, believing it notstrong enough. It was approximately 4 by 4 by 8 feet,2 Some of the Witnesses referred to it as a afety 'skiff" as do theGetneral Counsel and Ihe transcript. Iowevcr. t is clear that the propername of the instrumcnt is "skip"-a baskel or a bucket for carr)ing men.here injured nen. See WItehotr'rs Third N.e I,,t rnll iotll Dltilonaurv( 1963}ZURN INDUSTRIES. INC. 637 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDand contained an entry door. As a result of the addition-al complaints, Respondent ordered a steel skip to be con-structed in Centralia, Washington. It arrived in mid-August, shortly before the safety meeting of August 15.Although it was approximately the same size as thewooden skip, it did not contain a door, and there wastestimony that some employees thought its use would notbe limited to rescue purposes.B. The Safety Meeting of August 15At 8 a.m. on August 15, an all-craft safety meeting wasbegun under the leadership of Safety Supervisor JimSeaman. He testified that the meeting was not specifical-ly aimed at the safety skip, and that it started out with adiscussion of some minor complaints, such as a lack ofband-aids and torn gloves. At some point, he said that hehad heard the new skip was on the way and it would notbe very long before it arrived. Pendergrass remembersan ironworker asked for details about the safety skip, andSeaman replied it had arrived but he had not seen it yet.Another ironworker said it was only a metal box and didnot qualify as a safety skip. Tony Wells rememberedSeaman discussing the skip with an ironworker and theirdiscussion dealt with whether or not it met OSHA stand-ards. Steve Stedham testified that during the meetingSeaman announced that Respondent had a safety skip,saying, "I know that you men don't like it, but that's theway the Company wants it." At this point, according toStedham, an ironworker "spouted out" saying, "To hellwith the way management wants that skip, we need itfor safety, it's the way we want it, not the way theywant it."Everyone is in agreement that, during the discussionregarding the skip, Field Superintendent Kester Buffing-ton came out of his office, which was adjacent to themeeting place, and spoke to the group in an annoyedtone.Pendergrass testified that Buffington stepped out infront of Seaman and said, "We are tired of hearing allthis commotion about safety and especially about thissafety skip. We have a skip now and if anybody doesn'tlike it we have checks for them. We have a procedurearound [here]. You talk to your steward, your stewardtalks to your business agent, and your business agenttalks to me. If you don't like that we have checks foryou, too." Despite this alleged statement, Pendergrassand others conceded that at company safety meetingsRespondent encouraged employees to make suggestionsand comments. Pendergrass found Seaman "responsiveand very amiable" whenever employees made safety sug-gestions to him.About this incident, Kissler testified that Buffington"commented on he'd heard enough about the safety skipand that what they had was what the Company wasgoing to provide for us. [Buffington] said if we didn'tlike the procedure the Company was taking, that anyonethat didn't like it could pick up their check and headdown the road." Wells testified that Buffington interrupt-ed Seaman. Wells recalled, "[Buffington said] he hadheard enough about the safety skip, that he's been hear-ing complaints about it for the last month, and that hewas sick and tired of hearing it, that there was proce-dures, proper channels, that you were to go throughwhen you had a safety complaint, and that if he heardany more from anybody else about the safety skip, that ifthey didn't like the way the project was run, they couldgo pick up their checks at the window." Stedham testi-fied that, after hearing the ironworker speak angrily ofthe skip, Buffington pointed his finger at the man andsaid, "I'm damn tired of hearing about safety, especiallythe safety skip. I don't want to hear no more about it: ifyou guys don't like the way things are run around here,I'll get you both your checks and you can go down thedamn road."Seaman recalled Buffington saying he was tired ofhearing so much about the safety skip and, if the employ-ees did not agree with the way things were going, therewere two checks waiting for them in the office. Hedenies Buffington saying anything about safety com-plaints generally. He remembers that during the meetingthere was a "lot of rhetoric"-a conclusionary statementwhich I believe to be accurate if it is taken to mean thatangry tones were used by those employees who wanteda different style skip.The General Counsel did not ask Jones for his recol-lection, although he was no doubt present, being sched-uled to work shortly as a vibrator man. Neither did theGeneral Counsel ask Buffington for his version when hewas called as an adverse witness.After listening to the versions of the mud crew mem-bers as they testified about Buffington's remarks at thesafety meeting, I found myself totally unimpressed withthe likelihood that Buffington made an unlawful state-ment. It is apparent, particularly from Stedham, thatsome members of the ironworker crew were quite angryand at least one of them told Seaman that safety matterswere solely the concern of employees, not the concernof the employer and that it was the workmen's right todictate safety terms to Respondent. Clearly, that attitudewas insubordinate and an attempt to undermine manage-rial authority. Moreover, the safety skip matter had beenbefore Buffington since May and had been resolved, notonce, but twice. Respondent had first built the woodenskip which had been on the job since June. When em-ployees complained it was not strong enough, Buffingtoncaused another to be built and its imminent arrival hadjust been announced by Seaman. Thus, from Buffington'sstandpoint he had complied with two employee requestsfor a skip and believed the problem to be over. In thatcontext his response that he was "sick and tired of hear-ing about the safety skip" is totally understandable, par-ticularly where it was being exacerbated by an employ-ee's insubordinate seizure of safety authority. In essence,Buffington stated that he was no longer going to enter-tain direct employee complaints about the skip, butwould entertain them if they were brought to himthrough the proper channels, the various union grievanceprocedures. And, his remark, that people could quit ifthey did not like the way the Company operated, wassimply a response to the ironworker's insubordination. Inno way was it a threat to discharge employees formaking safety related complaints. Thus, I conclude, fromanalyzing the testimony of the General Counsel's own ZURN INDUSTRIES, INC.639witnesses, that the General Counsel did not make out aprima facie case with respect to Buffington's allegedthreat to discharge employees for engaging in the pro-tected activity of making safety complaints or speakingof safety matters. Supporting this conclusion is the em-ployees' own testimony that Respondent encouragedsafety discussions and responded favorably to legitimateconcerns. Their recollection that Buffington's remarksencompassed safety matters beyond the skip are exagger-ations and are not credited.C. The Discharge of the Mud CrewImmediately after the safety meeting ended on August15, the mud crew headed down to begin work on pournumber 8-B, the inlet header crane base. When they ar-rived, they observed that the form was not finished andthe carpenter and ironworker crews were still workingon it. From the drawings, it appears that the concrete forthat day was to begin at ground level and rise to ap-proximately 15 feet, the height of the form when fin-ished. Because it had not yet been finished, the formlacked handrails, some of the ladders had not beenplaced and vertical rebar had not been capped. Thecrew, particularly Steward Kissler, decided it was not asafe workplace. A cement truck had already arrived andthe pour was scheduled to begin at 9 a.m. Nonetheless,the crew decided to check with Safety Supervisor JimSeaman, regarding whether or not work should begin.Both Steward Kissler and Larry Jones saw Seamannearby and spoke to him about it. Seaman looked thepour over, apparently concluded that the unfinishedforms raised a safety question, and told them he woulddiscuss it with Ebasco's safety personnel. He left to dothat. In the meantime, the crew decided among them-selves that they would not work until the handrails wereup. While they awaited Seaman's return, they observedBuffington on the ring wall with Ray Lewis, a qualitycontrol man. While they waited Lewis came down andtold them Buffington wanted them to begin the pour.Wells told him that he was not going to begin because itwas not safe, and Lewis told him "go ahead and swingthe bucket out anyway ...." According to Pendergrassand Stedham, Wells refused to do so. Wells himself saidthat he simply told Mud Crew Foreman Don Scott "thatwe could not start the pour until we heard word fromthe safety man on whether or not it was safe." At ap-proximately 11:30, according to Stedham,3Seaman toldthem the pour was not to begin until the rails were up.As a result the crew took an early lunch. When they re-turned at approximately I p.m., the guard rails had beeninstalled in at least one section of the form and theybegan to pour.At this point it should be observed that Project Man-ager Stamp and Buffington both testified without contra-diction that this particular pour was delayed for threereasons: (I) the forms were not ready, (2) the reinforcingiron was not ready, and (3) the iron inserts (anchors)were not installed. Stamp testified that the pour was de-It seems unlikely that it would have taken Seaman from 9 to 11:30a.m. to tell them the pour was to be delayed. I believe Stedham's testimo-ny to be an exaggeration. The delay was probably no more than 15 min-utes. for the Ebasco safety people were nearby.layed pursuant to a joint decision of Ebasco Services,Buffington, and Seaman. He admits he understood that itwas the Laborer steward who had raised the handrailissue. He also concedes that the first load of concretewas lost and that a certain amount of overtime was re-quired later that day to make up for the delay. He mini-mized the latter observation by saying that even withoutthe delay some overtime would have been requiredanyway. Stamp also testified that he did not blame themud crew for the lost concrete, but on the fact that theforms were not ready.4The General Counsel argues from this scenario that Ishould conclude that the mud crew had engaged in aprotected work stoppage to await the correction of cer-tain safety matters and that the discharge which followed2 days later was principally motivated by it. I have nodifficulty in concluding that the mud crew members con-cluded among themselves that they would not work onthis particular pour until the handrails were installed, therebar capped, and the ladders in place. Nonetheless, itappears to me that nothing out of the ordinary occurred.Steward Kissler, following the proper procedure, pointedout the safety question to the safety supervisor, whowent to the project overseer, Ebasco. At the same time,it is also clear that the forms were not complete. All wit-nesses are in agreement that the ironworkers and carpen-ters were still constructing the forms, and commonsensecan only lead to the conclusion that if the forms werenot ready for concrete, concrete could not be poured.The reason the rails and ladders were not set was be-cause the forms were not finished. The rails are the lastthing to be installed and the form would not be complet-ed until they were. But aside from that, the absence offinished reinforcing iron and inserts further dictated thatthe pour not begin.Thus, even though the mud crew did not want towork on those forms, it does not appear that they wereever forced to refuse. They were prepared to do so, butdid not have to, and therefore did not. After Ebasco'sand Respondent's management consulted with one an-other, the crew was sent to an early lunch to await com-pletion of the forms. Finally, I observe that even thoughthe crew made a decision not to go to work until thesafety matters were corrected, there is no credible evi-dence that Respondent was aware of that decision. It istrue that Pendergrass and Stedham thought that Joneshad refused Lewis' request to go to work, but it does noteven appear that Jones spoke to Lewis. Instead he spoketo Scott, and no one has shown Scott to have done any-thing but remain silent while Seaman spoke with Ebasco.Accordingly, I am unimpressed with the General Coun-sel's evidence that either Buffington or Stamp was awareof the crew's decision. Even if they were, there is noevidence that they believed the crew's concern causedthe delay. The delay was solely attributable to the factthat the forms were not ready for concrete. In addition,they knew that the union steward's safety concern waslegitimate.4 On a project this size one load of lost concrete is no doubt a eryminor expense.Z U R N I N D U S T R I E S , I N C ~ ~~ ~~~~~~. 3 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pour of August 15, having started on an inauspi-cious note, continued to sour. During the pour, two ofthe three vibrators broke and the tremie chute (a chuteattached to the crane-borne bucket which keeps themixed concrete from separating while falling) all broke,leaving vibrator man Wells to do the work of two menand permitting the aggregate to separate on impact. Thejob was also hampered to some extent by the fact thatportions of the form were still being worked on by theironworkers and carpenters, though, frankly, I doubt thetestimony to the effect that the other crafts interferedsignificantly. It appears that those crafts were working atsome distance from the pour on other sections of theform.On August 16 another pour was made, which requiredconcrete to be placed against a 45-degree hillside. A cer-tain amount of difficulty was encountered with thatpour, and there is conflicting testimony with respect towhether or not the vibrators were working properly. Ido not deem it necessary to resolve that conflict, thoughthe work is said to have had some bearing on the crew'sdischarge the following day. Nonetheless, vibratormenwere seen on that occasion attempting to move concretelaterally with the vibrator, an unacceptable practice as ittends to break up the aggregate and causes it to beuneven, thereby affecting its strength.On the morning of Friday, August 17, the forms forthe August 15 pour were removed, revealing for the firsttime serious deficiencies in the quality of the pour. Thenorth face of the header on that pour was most deficient,containing numerous rock pockets and voids. (See Resp.Exh. 4, pp. 2 and 4, diagrams for the repair order.) Onevoid was so bad it actually created a hole through theentire wall. (See Resp. Exh. 7, bottom photo, where todemonstrate the void a reinforcing bar was insertedthrough the entire foundation.) Needless to say, both Re-spondent's quality control people as well as those ofWPPSS were quite alarmed by the poor quality of work.Respondent's quality control office informed Stamp im-mediately. On that day, WPPSS wrote a complaint letterto Respondent, though it was not received for severaldays.Respondent's project manager, Stamp, testified that onlearning of the workmanship he decided to discharge theentire mud crew. He had had doubts about the quality ofwork being performed by the crew since an August 3pour and had had a number of conversations with Buff-ington about its members.5Both Stamp and Buffingtonagree that they had discussed certain instances involvingsome members of the mud crew who had expressed re-luctance to do other work when pours were not sched-uled. While the evidence supporting their conclusions isnot totally clear, Stedham admitted conduct quite similarwhile explaining the difficulties the mud crew encoun-tered on the August 15 pour. Stedham is an experiencedconcrete worker and considered to be a good vibratorman. Before becoming the leadman and operating thetruck chute, as he did on August 15, he had been a vi-brator man. When an operable vibrator was obtained toI Resp. Exh. 5 contains three photographs (two of the same error)with respect to the August 3 pour.replace one of the broken ones on August 15, LaborerForeman Chavie asked Stedham to run it. Chavie's re-quest was no doubt reasonable, considering the fact thatthe other vibrator man, Alexander, was inexperiencedand was doing noticeably poor work. Nonetheless, Sted-ham admittedly refused. That refusal lends credence toStamp's and Buffington's testimony that mud crew mem-bers were reluctant to perform jobs other than theirown.Both Stamp and Buffington testified that the decisionto discharge the mud crew was solely made by Stamp onAugust 17. In addition, at the confrontation which oc-curred that afternoon, Buffington told the crew that thedecision had been made by his superior, which couldonly mean Stamp.6At approximately 3:30 p.m., the concrete crew mem-bers received termination notices. Each slip contained acheckmark in the box marked "does not work to our sat-isfaction."?7Pendergrass asked Chavie, who had deliv-ered his slip, what the underlying reason for the dis-charge was. Chavie replied that he had been told "poorvibration." Pendergrass and those other members of thecrew who had not worked as vibratormen were in-censed. While they agreed that the poor vibration workhad occurred on August 15, they did not believe theyshould be blamed for it, principally because they had notoperated the vibrators; second, because they believedthat the poor vibration was in large part due to Respond-ent's failure to supply the vibratormen with operableequipment; and third, because they knew Respondentwas aware of Alexander's inexperience.Although the crew did not descend on Buffington inhis office en masse, nonetheless within a matter of min-utes the entire crew was either in Buffington's office orin the doorway. All, with the possible exception of Alex-ander, were in earshot. The first to arrive, and the mostvocal, was Stedham. Stedham admits yelling at Buffing-ton and demanding to know why the entire crew wasbeing fired. Buffington responded that the crew had notworked to his satisfaction and had engaged in "poor vi-bration." Stedham shouted he had not run a vibrator andBuffington said, "It came from above, that we've beenhearing too much commotion about safety and the poorvibration was not the only reason, but he had been hear-ing too much commotion about safety from the crew andthat he and Stamp thought they could do better with awhole new crew." Stedham responded it was not thecrew's fault; that it was the way Buffington scheduledpours and the lousy equipment. Stedham offered "to kickhis ass" because he thought Buffington was a slob.Kissler intervened saying to Stedham that he was wast-ing his time. Stedham, however, continued shouting and` It is true that in his second affidavit Buffington says he was the soleperson to make the decision and did not consult Stamp. Nonetheless, inview of statements attributed to him at the conlfrontation. which are con-sistent with his testimolly before me, I conclude his testimonly is the moreaccurate.' All six were also listed as "ineligible for rehire," A stipulation of theparties shows that at a grievance settlement meeting o August 31Kissler was reinstated as of September 4 without backpay, and the re-maining termination slips were modified to show the others were eligiblefor rehire. ZURN INDUSTRIES, INC.641admits calling Buffington a "chickenshit," an "asshole," a"mother fucker," and an "unfit supervisor." Stedhamsays Buffington used similar language in return.Pendergrass testified that he could hear Stedham yell-ing before he even arrived and heard Stedham complain-ing that he did not run a vibrator, but "busted buckets"to which Buffington replied, "Well, we've been hearinga lot of commotion from the concrete crew about safetyand it came down from George [Stamp] to get rid of youall and so I did."Tony Wells testified that he heard Stedham ask Buff-ington why he was fired. Buffington replied he was firedfor "unsatisfactory work." When Stedham asked whatwas unsatisfactory, Buffington said that "there was poorvibration on the concrete crew and that he had receivedword from higher up in the office to fire the wholecrew." After the General Counsel suggested the topic ofsafety and some byplay among counsel and myself, theGeneral Counsel asked Wells the following:Q. (By Mr. Brennan) Would you please tell uswhat was said and by whom, regarding complaints?A. Mr. Buffington had stated to Steve Stedhamthat the higher up offices had been hearing com-plaints from the concrete crew and that he was toldto fire the whole crew.Q. Do you recall if he said what those complaintswere about?A. About the project site, about the safety skipthat was-that they said was right for the job siteand just general complaints.Larry Jones testified that he heard Stedham ask Buff-ington, "Kester, what the hell is this? You can't fire mefor this." Buffington replied, "Well, that's one of the rea-sons why I fired you, is your attitude." Jones interruptedsaying, "No, you can't tell us its our attitude, now whydid you fire us?" Jones says Buffington looked at himand then at Stedham and said, "Well, you don't expectme to keep you on the job with a pour like that. Look atthat pour," referring to the August 15 job. Both ex-plained that the vibrators were broken and Stedham said,"Goddamn it Kester, I wasn't even on that pour, I wasrunning the chute." Jones chimed in saying, "Damn it,Kester, I wasn't even on that pour either, I was tearingapart your broken vibrators that you already knew werebroken." Then Jones says Buffington looked at both and"kind of hee-hawed around" and said, "Well, you've gotme, the reason you were fired is because you were com-plaining about safety, and people above my head foundout about it. And I had to let you go." Jones went on tosay that he had heard "what I wanted to hear and I kindof turned and walked out." Immediately on cross-exami-nation, Jones explained his last remark by saying "[Buff-ington] said that he fired us because we were complain-ing about safety and that's against the law and I plannedon hanging his ass right here in court."As noted previously, Buffington was called as an ad-verse witness by the General Counsel, who did not askhim about his version of the August 17 confrontation.Respondent did not choose to recall him during its case.8The General Counsel argues that Buffington made ad-missions against interest to the above employees, whichare undenied. Indeed, on a cold record it would appearthat Respondent abandoned its obligation to defend.However, that would ignore considerations of demeanorand fervor which were apparent to me as I listened tothe testimony. Certainly the testimony of Jones showsbias in its face, and it rang untrue. Likewise the testimo-ny of Stedham and Pendergrass did not appear convinc-ing with respect to its veracity on the question of wheth-er or not Buffington referred to safety. Only Wells' ini-tial testimony seemed to have an objective view of whatoccurred in that office. And, even after being cued Wellsdid not describe anything like Buffington's supposed ad-mission as reported by the other three.9His testimonyappears to me to be the closest to the truth. This is notto say that I am discrediting either Pendergrass or Sted-ham on the basis of deliberate prevarication, though thatmay have been the case: rather, it seems to me that theywere excessively sensitive to the safety skip matter, wereaware of the agreement not to work on August 15, andwere ready to ascribe an evil motive to nearly anythingnegative which occurred. Jones is even worse than thosetwo in this regard. He said that he "wanted to hear" anadmission from Buffington; accordingly, he did. ThatBuffington ever uttered such an admission is most doubt-ful.In analyzing both Stedham's and Pendergrass' testimo-ny here, I note that both said Buffington remarked thatthere had been too much "commotion" about safetyfrom the concrete crew. In themselves, the statementssmack of improbability. The only "commotion" aboutsafety was by the ironworkers over the safety skip onAugust 15.10 The mud crew's August 15 decision not towork until the site was approved as safe raised no com-motion either, and Buffington could not have been refer-ring to that incident. In any case it was submerged bythe fact that concrete could not have been placed untilthe forms were finished. Thus, I do not credit Stedham'sand Pendergrass' testimony here.Frankly, the only probable scenario is that the mudcrew employees were discharged because of the resultsachieved on the August 15 pour, discovered on August17. No one disagrees with Respondent's conclusion thatthe work was unacceptable. And, as it involved thestructural integrity of a nuclear reactor cooling tower aswell as the integrity of the base for the constructioncrane, the discharge of those who performed the work isnot surprising. That is particularly so where Respondent' The General Counsel did not question Alexander about this incidenteither; there is some testimony that Alexander was not present. but therecord is not clear on the point. The General Counsel did not ask Ste-ward Kissler about what occurred either. It may be that he did not hearthe admission or he may have left before Stedham induced it. It may alsohe that it did not occur and he could not have honestly testified that itdid.9 Wells' reference to the skip in his cued testimony is unlikely sincethat was an ironworker-raised matter. which Buffington was not likely tohave placed at the feetl of the mud crew."' Steward Kissler's mild involvement in that issue had occurredweeks earlier and can only be considered remote.ZURN INDUSTRIES, INC. 641 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDis agreed to be generally responsive to safety issues, andthe integrity of the plant and its principal constructiontool-the crane-are put in question. In that context, Itherefore discredit those versions based on both internalimprobability as well as circumstantial improbability. Itfollows that the General Counsel's witnesses were inher-ently unreliable with respect to that issue and that there-fore the General Counsel did not make out a prima faciecase. In that circumstance, it was unnecessary for Re-spondent to have recalled Buffington for the purpose ofmaking a specific denial.I recognize that to some extent the poor concretework was not the direct fault of the crew. Certainly thedefective equipment contributed to the poor workman-ship. Nonetheless, that deficiency on the part of manage-ment does not add anything to the General Counsel's al-legation that they were fired for having expressed con-cern regarding safety practices. No doubt Respondentaccepts its ultimate responsibility for the poor workman-ship; in fact, Respondent took several steps to correct it.One of those steps, however, included discharging theentire crew. In view of the awful results achieved by thecrew a blanket solution-i.e., getting rid of all in-volved-would not be an unlikely response. It is alsotrue that the response was unfair to those who had notengaged in the vibrator work or to those who had usedfaulty equipment. Nonetheless, no law was violated withrespect to it; indeed the unfairness was recognized a fewweeks later when cooler heads prevailed during theUnion's handling of the grievance. There the Union ap-pears to have acknowledged that the crew had per-formed poorly and a certain amount of discipline wasreasonable. Likewise, Respondent acknowledged that itsdiscipline was too drastic and compromised by reinstat-ing Kissler and permitting the Union to again refer theremainder of the crew for reemployment.In conclusion I find that the General Counsel hasfailed to prove by credible evidence that Respondent dis-charged its concrete crew on August 17 because it be-lieved the crew members had a propensity for engagingin safety matters.Based on the foregoing findings of fact and the recordas a whole, I hereby make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices as alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]